Name: Council Decision (EU) 2019/118 of 21 January 2019 on the position to be taken on behalf of the European Union within the Trade and Development Committee established under the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part, as regards the establishment of a list of arbitrators
 Type: Decision
 Subject Matter: extra-European organisations;  cooperation policy;  European construction;  international security;  justice
 Date Published: 2019-01-28

 28.1.2019 EN Official Journal of the European Union L 24/23 COUNCIL DECISION (EU) 2019/118 of 21 January 2019 on the position to be taken on behalf of the European Union within the Trade and Development Committee established under the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part, as regards the establishment of a list of arbitrators THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part (1) (the Agreement) was signed by the Union and its Member States on 10 June 2016. It has been provisionally applied between the Union, of the one part, and Botswana, Lesotho, Namibia, Eswatini and South Africa, of the other part, since 10 October 2016, and between the Union and Mozambique since 4 February 2018. (2) Pursuant to Article 94(1) of the Agreement, the Trade and Development Committee is to establish a list of 21 individuals who are willing and able to serve as arbitrators, no later than three months after the entry into force of the Agreement. (3) It is appropriate to establish the position to be taken on the Union's behalf within the Trade and Development Committee concerning the establishment of a list of arbitrators. (4) The position of the Union within the Trade and Development Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Trade and Development Committee as regards the establishment of a list of arbitrators shall be based on the draft Decision of the Trade and Development Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 January 2019. For the Council The President F. MOGHERINI (1) OJ L 250, 16.9.2016, p. 3. DRAFT DECISION No 1/2019 OF THE TRADE AND DEVELOPMENT COMMITTEE of ¦ as regards the establishment of a list of arbitrators THE TRADE AND DEVELOPMENT COMMITTEE, Having regard to the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part (the Agreement), and in particular Articles 94, 100, 103 and 104 thereof, HAS ADOPTED THIS DECISION: Article 1 The list of arbitrators provided for in Article 94 of the Agreement, as set out in the Annex to this Decision, is hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Trade and Development Committee Minister for Trade of EU representative ANNEX LIST OF ARBITRATORS PROVIDED FOR IN ARTICLE 94 OF THE AGREEMENT Arbitrators selected by the SADC EPA States: 1. Boitumelo Sendy GOFHAMODIMO 2. Leonard Moses PHUTI 3. Tsotetsi MAKONG 4. Sakeus AKWEENDA 5. Faizel ISMAIL 6. Kholofelo Ngokoane KUGLER 7. Nkululeko J. HLOPHE 8. Samuel Jay LEVY Arbitrators selected by the EU: 9. Jacques BOURGEOIS 10. Claus-Dieter EHLERMANN 11. Pieter Jan KUIJPER 12. Giorgio SACERDOTI 13. Laurence BOISSON DE CHAZOURNES 14. Ramon TORRENT 15. Michael Johannes HAHN 16. HÃ ©lÃ ¨ne RUIZ FABRI Arbitrators jointly selected by the Parties (non-nationals who may act as Chairperson): 17. Merit JANOW 18. Ichiro ARAKI 19. Christian HÃ BERLI 20. Claus VON WOBESER 21. Daniel MOULIS